Citation Nr: 0922098	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-41 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability rating based due to 
individual unemployability based on service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to November 
1969 and from April 1971 to December 1975.  The record 
indicates that the Veteran served in Vietnam.  He received 
the Combat Infantryman Badge and was awarded the Army 
Commendation Medal.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Muskogee, Oklahoma. 

In an October 2008 decision and remand, the Board is reopened 
the Veteran's previously-denied claim of entitlement to 
service connection for a back disability.  That issue was 
remanded to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC for further development.  The Board 
determined that the issue of entitlement to TDIU was 
inextricably intertwined with the issue of service connection 
for the back disability and it was also remanded.  The 
requested additional development has been accomplished, and 
the case has been returned to the Board for further 
consideration.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC.

Issues not on appeal

In its October 2008 decision, the Board granted an increased 
rating of 50 percent for the Veteran's service-connected 
posttraumatic stress disorder (PTSD) and granted entitlement 
to a nonservice-connected pension.  The VA Appeals Management 
Center implemented that decision in a November 2008 rating 
decision.  
The Veteran has not indicated disagreement with the effective 
date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the effective 
date]. 

The Board's October 2008 decision also denied increased 
ratings for service-connected carpal tunnel syndrome of the 
right wrist, and carpal tunnel syndrome of the left wrist.  
Those issues have been resolved, and they will be discussed 
no further herein.


FINDING OF FACT

The probative evidence of record indicates that the Veteran's 
currently diagnosed  back disability is not the result of 
disease or injury incurred in military service.


CONCLUSION OF LAW

The Veteran's back disability was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a back disability.

The Veteran seeks service connection for a back disability.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.

Stegall consideration

As was alluded to in the Introduction, in October 2008 the 
Board remanded the issue of entitlement to service connection 
for a back disability in order to obtain review of the claims 
file and a medical opinion as to whether it is as likely as 
not that any back condition was related to the Veteran's 
active duty military service.   The Veteran's claim was then 
to be readjudicated by the agency of original jurisdiction.    

Review of the file reveals that the requested file review and 
opinion was done in February 2009.  A supplemental statement 
of the case was issued by the agency of original jurisdiction 
in April 2009.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently being decided 
on appeal.  The Board observes that the Veteran was informed 
of the evidentiary requirements for service connection in a 
letter from the RO dated in June 2003.  That letter included 
a request for evidence of "a relationship between your 
current disability and an injury, disease, or event in 
military service."  He was also informed of the legal 
requirements for a non service-connected pension.  See the 
June 13, 2003 VCAA letter, page 4.  The Veteran was 
separately informed concerning what was required for an 
increased rating in a letter from he RO dated April 24, 2007, 
after service connection had been granted.  See the April 
2007 VCAA letter, page 2.   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining medical 
records, employment records, or records from other Federal 
Agencies.  With respect to private treatment records, the 
letters informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  The VCAA letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."

The June 2003 VCAA letter also instructed the Veteran as 
follows:  "Tell us if you know of any additional evidence 
you would like us to consider . . . ."  This complies with 
the "give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute, and the Veteran 
has been provided with specific notice of elements (2) and 
(3) in the June 2003 VCAA letter, as discussed above.  The 
Veteran received notice as to elements (4) and (5), degree of 
disability and effective date via a letters dated in April 
2007 and January 2009.

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  The Veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Veteran's claims folder includes Oklahoma Department of 
Corrections data which indicates that he has been 
incarcerated since 1995 and is serving a 30 year sentence.  
The duty to assist incarcerated Veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow Veterans.  
See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In the present case the RO did obtain the 
Veteran's service treatment records, service personnel 
records, VA and private treatment records, and treatment 
records from the Oklahoma Department of Corrections.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The 
Board notes that the RO scheduled the Veteran for 
compensation and pension examinations, but the Veteran could 
not attend because of his incarceration.  However, the 
Veteran did attend the recent February 2009 compensation and 
pension examination relating to his back disability pursuant 
to the Board's October 2008 remand.  It was anticipated that 
only medical review of the file and a nexus opinion would be 
able to be obtained. 

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The Veteran declined a Board hearing.  
The Veteran's representative has presented argument on his 
behalf as recently as May 2009.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

At the February 2009 VA examination, the Veteran reported 
that his current back disability began in service during 1967 
after a parachute jump.  He stated that he did not seek 
treatment at that time, but said that he had experienced low 
back pain since then.  

The record contains ample evidence of a current back 
disability.  The VA examiner in February 2009 diagnosed the 
Veteran with degenerative disc disease of the lumbar spine 
with facet hypertrophy and spinal stenosis with ligamentum 
flavum buckling.  He noted that there was also evidence of a 
bilateral lower extremity radiculopathy.  Therefore, Hickson 
element (1), a current disability, is satisfied.

Hickson element (2) requires evidence of in-service 
incurrence of an injury or disease.

The Veteran's service treatment records show that he was 
treated for low back pain in service.  The Veteran was 
treated for low back strain on March 3, 1972.  He was 
admitted to the hospital for low back pain on August 21, 
1974.  There is also a document showing that he was released 
for duty on August 23, 1974 with limitations of no lifting of 
objects over 20 pounds, no prolonged running, no standing or 
marching, until September 7, 1974.  Therefore, Hickson 
element (2) is also met. 

Hickson element (3) requires medical evidence of a nexus 
between the treatment for low back pain in service and the 
current back disability.  
 
The VA examiner in February 2009 opined that the Veteran's 
low back disability did not become chronic during service 
since there were no continued complaints of low back pain 
documented from September 1974 to the Veteran's discharge 
date in December 1975, a sixteen month period.  The examiner 
further noted that there was no documentation of a complaint 
of a low back condition until 1992, some seventeen years 
after discharge.  Based on these facts, the examiner opined 
that the Veteran's current low back disability was less 
likely than not related to his military service.

There is no competent medical evidence to the contrary.  To 
the extent that the Veteran himself believes that his current 
back disability is due to his claimed in-service injury and 
treatment for low back pain, it is well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as etiology 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. The statements 
offered in support of the Veteran's claim by him are not 
competent medical evidence.

The Veteran contends he experienced low back pain which has 
progressively worsened since 1967.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to continuity of symptomatology.  However, 
although there is evidence of treatment for low back pain in 
service, there is no indication of a low back condition for 
many years thereafter.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  The Veteran's October 1975 
separation physical examination showed his spine to be 
normal.  There were no complaints of a back problem.  As was 
noted by the VA examiner, the Veteran did not seek treatment 
for a low back condition until October 1992, some 17 years 
after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].   

Therefore, Hickson element (3) has not been met.  The claim 
is denied on that basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a back disability.  The benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to service connection for a back disability is 
denied. 


REMAND

2.  Entitlement to TDIU.

The Veteran is also seeking entitlement to TDIU.  He has 
asserted that he is unemployable due to the effect of his 
service-connected disabilities alone.

Relevant law and regulations

The regulation concerning TDIU sets out the criteria for 
determining entitlement and provides that entitlement may be 
shown on a schedular or an extraschedular basis.

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.



Discussion

The Veteran's current service-connected disabilities are as 
follows: PTSD, evaluated as 50 percent disabling; left wrist 
carpal tunnel syndrome, evaluated as 
10 percent disabling; right wrist carpal tunnel syndrome, 
evaluated as 10 percent disabling; and malaria, evaluated as 
noncompensably (zero percent) disabling.  The effective 
combined disability rating is 60 percent.
 
In order to meet the TDIU criteria on a schedular basis, one 
of the Veteran's service-connected disabilities must be rated 
higher than 40 percent. In this case, that portion of the 
criteria is met by the currently assigned 50 percent 
disability rating for PTSD.  However, the combined disability 
rating must be 70 percent. That portion of the criteria is 
not met; the Veteran's combined disability rating is 60 
percent. Consideration of TDIU on a schedular basis under 38 
C.F.R. § 4.16(a) is not for application in this case.

With respect to the matter of the Veteran's entitlement to 
TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), 
the medical evidence indicates that he has experienced 
intense and consistent PTSD symptoms.  Included in the 
description of symptoms were lapses of memory for current 
happenings; withdrawal from society and isolation, and an 
inability to sustain relationships or jobs.  In March 2004 it 
was noted that he had severe PTSD.   

In addition to PTSD, the Veteran is also service connected 
for mild bilateral carpal tunnel syndrome, which has caused 
difficulty with tasks like typing and writing.  
   
Thus, there is evidence in the file which arguably supports a 
finding that the Veteran is unemployable due to his service-
connected disabilities.  Under Floyd v. Brown, 9 Vet. App. 
88, 95 (1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96.  
The matter of the Veteran's entitlement to TDIU should 
therefore be referred to appropriate VA officials for 
consideration on an extraschedular basis. 
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must refer the Veteran's file for 
consideration by the Director, 
Compensation and Pension Service for 
entitlement to TDIU on an extraschedular 
basis.
If the claim remains denied, the claims 
folder should be returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).
   


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


